Judgment unanimously affirmed, with costs. Memorandum: The trial court’s allowance of $85,000 for improvements is justi*874fled by evidence of appraisals based on the economic approach to value but the trial court failed to make findings of the rental value of the building and of the factors upon which the building value could be properly based. There being sufficient evidence in the record from which appropriate findings may be made, however, we have re-evaluated the proof and make additional findings as follows: Annual gross income $15,400 less annual expenses for taxes $2,020; insurance $400; maintenance and janitor $580; management $450; and heat $1,800; leaving a net annual income of $10,150, of which $2,505 is imputable to land ($41,760 at 6%) and $7,645 is imputable to the building which capitalized at 9% (7% return plus 2% recapture) gives a building value of $85,000. (Appeal from judgment of Court of Claims, in claim for damages for permanent appropriation.) Present — • Goldman, P. J., Marsh, Witmer, Moule and Henry, JJ.